DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 12/10/2021

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (newly applied as necessitated by amendment).
The metes and bounds of claim 1 are rendered uncertain by the phrase “a potent milk thistle extract composition” because it is not clear if Applicant is claiming a milk thistle extract or a composition comprising a milk thistle extract. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claims 1 and 8 are rendered uncertain by the numbers 1 and 2 in the claims because it is not clear if Applicant is claiming steps or referring back to claim numbers. The lack of 
The metes and bounds of claims 8 are rendered uncertain by the phrase “potent milk thistle extract” because it is not clear if Applicant is claiming a method of obtaining an extract or an extract that is part of a composition or a combination of extracts, since the product appears to be a combination of ingredients. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended Claims 1 and 8, Applicant claims, “A potent milk thistle composition”, “providing the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit” and “90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution”, which is considered to be new matter.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the limitation which would show possession of the concept for “a potent milk thistle extract”, “providing the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit”, or “90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution”.  The originally filed specification discloses that the combination of silymarin and oily milk thistle extract is a potent milk thistle extract, not a potent milk thistle composition and discloses that the dissolution is the silymarin in the extract not dietary supplement.  The originally filed specification further discloses that the starting material for the extract is an oily milk thistle extract from degreased milk thistle fruit. There is no support for the concept for both the oily milk thistle extract and the degreased thistle fruit as separate starting materials for the extraction process to provide the silymarin and the extract. It should be respectfully noted that the claims are not written as a dietary 
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly applied as necessitated by amendment).
Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is directed toward a potent milk thistle composition comprising 35-70% by weight silymarin and 0.5-10.0% by weight an oily milk thistle extract obtained by the following stepwise process: (a) providing an the oily milk thistle extract and a degreased milk thistle fruit by degreasing milk thistle fruit; (b) taking up the oily milk thistle extract from (a) in an organic solvent to form a solution; (c) providing an additional extract from the degreased milk thistle fruit, wherein the additional extract is obtained by washing the degreased milk thistle fruit with a solvent and then subsequently removing the solvent; (d) taking up the additional extract from (c) in a solvent to form a solution; (e) combining the solution of (b), with the solution of (d) to form a combined extract solution; (f) removing the solvent of the combined extract solution of (e) to obtain a solid and optionally comminuting the solid; wherein 90% or more of the silymarin in the dietary supplement composition is released after 30 minutes as measured by dissolution.  Claim 2 is drawn to the dietary supplement composition of claim 1, wherein the dried extract of (c) is re-solvated in an organic solvent, optionally concentrated and/or optionally filtered and dried and optionally comminuted prior to step (d).  Claim 3 is drawn to the dietary supplement composition of claim 1, wherein the oily milk thistle extract of (a) is obtained by cold pressing of the milk thistle fruit.  Claim 4 is drawn to the dietary supplement composition of claim 1, wherein the solvent of (b) is an alcohol.  Claim 5. is drawn to the dietary supplement composition of claim 1, wherein the solvent of (c) is ethyl acetate, ethanol methanol, or acetone.  Claim 6 is drawn to the dietary supplement composition of claim 1, wherein the solvent of claim (d) is an alcohol.  Claim 7 is drawn to the dietary supplement composition of claim 1, 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction and partial purification has caused the extract to have any characteristics that are different from the naturally occurring extract in milk thistle.  Extracting milk thistle by first degreasing the milk thistle to provide an oily extract, which is naturally occurring, followed by a series of solvent extractions and combining resulting extracts together does not provide anything markedly different because the extracts themselves are found naturally in milk thistle and providing an extract that contains a larger amount of a desired compound or compounds (e.g. silymarin) is well understood, routine and conventional in the art and combining extracts from the same starting material is also well understood, routine and conventional.
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 21 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rull et al. (DE102008039271 A1).
Rull teaches milk thistle fruit dry extract with a content of 30-65% by weight of silymarin (See e.g. para 0009) with a release rate of 80% or more (See e.g. para 0024) and that crude drug is obtained by 
It should be noted that claims 1-7 and 21 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed extract is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/10/2021 is insufficient to overcome the rejection of claims 1-7 based upon the 101 rejection as set forth in the last Office action because:  because Applicant only provides data for certain points within the range of 1%-30% and the claims are not commensurate in scope with the data provided by Applicant.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues that the claimed dietary supplement is not naturally occurring and the composition possesses markedly different characteristics from any naturally occurring counterpart. 
This is not found persuasive because Applicant only provides data for certain points within the range of 1%-30% and the claims are not commensurate in scope with the data provided by Applicant.
Applicant further argues that Rull describes a formulation that produces a release of at least 80% silymarin in paragraph [0058] of US20110027396. Applicant further argues that the Rull formulation corresponds to the formulation of Extract 1 in Example 1 of the instant specification and the Rull formulation is not formulated with additional milk thistle oil that is re-introduced into the composition to increase dissolution. As such the Rull formulation exhibits a lower dissolution of silymarin. Applicant further argues that the Office notes that the burden is on the Applicant to show a distinction between material, structural and functional characteristic of the claimed composition and the composition of the prior art. Applicant has met this burden and the instant claims do not cover the formulations of Rull and are therefore novel over Rull.  Applicant further argues that one of ordinary skill in the art would not expect to see a beneficial effect in adding oil to an insoluble composition and a person of ordinary skill would expect to see the composition become more hydrophobic and less soluble with the addition of oils. Applicant further argues this is supported by the experiments showing milk thistle oil additions at 15% and 30% which produce dissolutions of 71.6% and 35/99% respectively. Applicant further argues that the effect of adding over 10% of milk thistle oil is far worse than simply leaving the milk thistle oil out (Rull, 
Applicant reasserts that the claimed oily milk thistle range of 0.5% to 10% would not be obvious to a person of skill in the art. No reference teaches or suggests that this particular range would be useful for increasing the solubility of the milk thistle extract. In fact, a person of skill in the art would actively avoid doing for fear of the impairing solubility and the physical properties of the formulation
This is not found persuasive because Applicant has not shown a distinction between the claimed invention and the composition taught by Rull. The rejection is maintained for the reasons of record and the reasons set forth above.
  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699